Citation Nr: 1600908	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from May 1994 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


REMAND

The Veteran contends that his current psychiatric disorder, namely, panic disorder with agoraphobia began during active service.  Specifically, during a July 2015 hearing before the Board, the Veteran asserted that within three weeks of active duty training he experienced chest pain, shortness of breath, and stomach pain.    He also stated that he reported such symptoms to his drill sergeant who told him to report to sick call.  The Veteran further asserted that these symptoms persisted since such time.  With respect to chest pain and shortness of breath, in a June 2015 letter, the Veteran's mother indicated that the Veteran did not demonstrate such symptoms prior to service; however, she recalled the Veteran calling her after serving for about one month and reporting that he could not sleep, and experienced spells where he could not breathe.   

The Veteran's service treatment records, to include his January 1994 induction physical examination, are negative for complaints for or a diagnosis of a psychiatric disorder.  Records dated in July 1994, however, demonstrate complaints of sharp chest pain for two weeks, an irregular pulse, and worse pain with deep breaths.  X-ray of the chest was negative.  Electrocardiogram of the chest was normal.  An assessment of costochondritis was noted.    

Post-service records include private treatment records dated in August 1996 through 2005.  Records dated in August 1996 include an initial diagnosis of panic disorder with agoraphobia.  At the time of treatment, the Veteran consistently reported feelings of shortness of breath, chest pain, and stomach pain.  An August 1996 record notes the Veteran's diagnosis of a panic disorder with anxiety; the examiner stated that the Veteran experienced a "similar episode" last summer, but not as severe.  

In light of the foregoing, additional development is required.  Indeed, as it is unclear to what extent the symptoms of the in-service feelings of shortness of breath, chest pain, and stomach pain may have been early manifestations of the currently diagnosed panic disorder with agoraphobia, a VA examination should be conducted to clarify this point.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's complete service has not been verified.  In addition to his active service, the Veteran reported that he had subsequent drills associated with his U.S. Army National Guard Service.  In this regard, the record contains a service treatment record dated in June 1996 that notes the Veteran's complaint of abdominal pain for the past month, which prevented him from going to his civilian job for the past three weeks.  The examiner noted that an additional workup was scheduled.  There is no indication that the RO attempted to verify the Veteran's National Guard service or obtain those complete service treatment records.  As such, the RO should confirm the Veteran's period(s) of service, to include obtaining his service personnel records, as well as his complete service treatment records for pertaining to his U.S Army National Guard service.  38 C.F.R. § 3.159 (c)(2).

Finally, during the aforementioned hearing, the Veteran stated that following discharge from active service, in November 1994 through 1996, he went to the emergency room at EA-Conway Hospital in Monroe, Louisiana on several occasions for symptoms of stomach pain, chest pain, shortness of breath, and dizziness.  He also indicated that he currently received treatment from The Family Solutions Center in Monroe, Louisiana for his panic attack with agoraphobia disorder.  Therefore, the RO must obtain the private records from EA-Conway Hospital and The Family Solutions Center identified by the Veteran, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain confirmation from the appropriate service department of all of the Veteran's periods of service.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's (1)  Complete service treatment records, as well as his service personnel records pertaining to his U.S. Army National Guard Service and associate them with the claims files.  The RO must also obtain the Veteran's private treatment records from (2) EA-Conway Hospital Emergency Room located in Monroe, Louisiana, dated from November 1994 through December 1996; and (3) The Family Solutions Center located in Monroe, Louisiana.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination by a psychiatrist to determine whether any currently or previously diagnosed psychiatric disorder, to include panic disorder with agoraphobia, is related to his active military service.  The Veteran's claims file and electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must state whether any currently or previously diagnosed psychiatric disorder, to include panic disorder with agoraphobia is related to the Veteran's active military service.  In providing the opinion, the examiner must comment on the July 1994 service treatment records that note the Veteran's reports of sharp chest pain for two weeks, an irregular pulse, and worse pain with deep breaths.  The examiner must also consider the July 1994 records which demonstrate a negative chest x-ray and a normal electrocardiogram of the chest.  To the extent possible, the examiner must comment on whether the Veteran's inservice symptoms of chest pain and shortness of breath were early manifestations of the currently diagnosed panic disorder with agoraphobia.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

